United States Court of Appeals
                                                                        Fifth Circuit
                  IN THE UNITED STATES COURT OF APPEALS   FILED
                          FOR THE FIFTH CIRCUIT         January 10, 2007
                          _____________________
                                                              Charles R. Fulbruge III
                                 No. 05-51446
                                                                      Clerk
                               Summary Calendar
                            _____________________


   UNITED STATES OF AMERICA,

                      Plaintiff-Appellee,

                        versus

   JUAN JOSE ROMERO-ROMERO,

                      Defendant-Appellant.

                          ---------------------
              Appeal from the United States District Court
                    for the Western District of Texas
                                (05-CR-79)
                          ---------------------

   Before SMITH, WIENER, and OWEN, Circuit Judges.

   PER CURIAM:*

          IT IS ORDERED that appellee’s unopposed motion to vacate

   sentence is GRANTED.      IT IS FURTHER ORDERED that appellee’s un-

   opposed motion to remand case to district court for resentencing

   is GRANTED.    IT IS FURTHER ORDERED that appellee’s unopposed mo-

   tion to extend time to file appellee’s brief for 30 days from

   this court’s denial of appellee’s motion to vacate and remand is

   DENIED as unnecessary.



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.